             Case 5:20-cv-05799-LHK Document 425 Filed 01/04/21 Page 1 of 3




     JEFFREY BOSSERT CLARK
1
     Acting Assistant Attorney General
2    JOHN V. COGHLAN
     Deputy Assistant Attorney General
3    AUGUST E. FLENTJE
     Special Counsel to the Assistant Attorney General
4
     ALEXANDER K. HAAS
5    Branch Director
     DIANE KELLEHER
6    BRAD P. ROSENBERG
7
     Assistant Branch Directors
     ELLIOTT M. DAVIS
8    STEPHEN EHRLICH
     JOHN J. ROBINSON
9    ALEXANDER V. SVERDLOV
10   M. ANDREW ZEE
     Trial Attorneys
11   U.S. Department of Justice
     Civil Division, Federal Programs Branch
12   1100 L Street, NW
13   Washington, D.C. 20005
     Telephone: (202) 305-0550
14
     Attorneys for Defendants
15

16

17                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
18
                                   SAN JOSE DIVISION
19

20    NATIONAL URBAN LEAGUE, et al.,                     Case No. 5:20-cv-05799-LHK
21
                     Plaintiffs,                         DEFENDANTS’ RESPONSE TO ORDER
22                                                       FOR DEFENDANTS TO CHECK CERTAIN
              v.                                         MATERIALS, ECF No. 423
23
      WILBUR L. ROSS, JR., et al.,
24

25                   Defendants.
26

27

28


     DEFENDANTS’ RESPONSE TO ORDER FOR DEFENDANTS
     TO CHECK CERTAIN MATERIALS, ECF No. 423
     Case No. 5:20-cv-05799-LHK
              Case 5:20-cv-05799-LHK Document 425 Filed 01/04/21 Page 2 of 3




1           Defendants have reviewed the documents identified by the Court in its January 3, 2021
2    Order, ECF No. 423. All but five of the cited documents in the Order are files with names such
3    as “ATT0000[#].htm”. To the best of Defendants’ understanding, this type of file is
4    automatically generated by the Microsoft Exchange Server when an attachment to an email is
5    formatted “in-line” in that email. See MIT Information Systems & Technology Website, “Why
6    is Exchange creating ATT00001 attachments?”, http://kb.mit.edu/confluence/pages/
7    viewpage.action?pageId=4981187. While occasionally these ATT0000[#] files may contain, for
8    example, snippets of text or an email signature, they are also often blank files.
9           The remaining five documents cited in the Order (NR_0000531-535) are attachments to
10   an email thread which, at an early point in the thread, contained graphical images. As that email
11   thread progressed to and from different senders and recipients, those graphical images were no
12   longer downloaded within the body of the original email message, but were instead converted to
13   email attachments which returned blank files rather than the graphical images. A version of the
14   email thread which contains the visible graphics was produced to Plaintiffs as DOC_0024808,
15   and that document is attached here as Exhibit A for reference.
16

17
     DATED: January 4, 2021                                Respectfully submitted,
18

19                                                         JEFFREY BOSSERT CLARK
                                                           Acting Assistant Attorney General
20
                                                           JOHN V. COGHLAN
21                                                         Deputy Assistant Attorney General
22
                                                           AUGUST E. FLENTJE
23                                                         Special Counsel to the Assistant Attorney
                                                           General
24

25                                                         ALEXANDER K. HAAS
                                                           Branch Director
26
                                                           DIANE KELLEHER
27
                                                           BRAD P. ROSENBERG
28
     DEFENDANTS’ RESPONSE TO ORDER FOR DEFENDANTS
     TO CHECK CERTAIN MATERIALS, ECF No. 423
     Case No. 5:20-cv-05799-LHK


                                                      1
             Case 5:20-cv-05799-LHK Document 425 Filed 01/04/21 Page 3 of 3




                                                    Assistant Branch Directors
1

2                                                   /s/ M. Andrew Zee
                                                    ELLIOTT M. DAVIS
3                                                   STEPHEN EHRLICH
                                                    JOHN J. ROBINSON
4
                                                    ALEXANDER V. SVERDLOV
5                                                   M. ANDREW ZEE (CA Bar No. 272510)
                                                    Trial Attorneys
6                                                   U.S. Department of Justice
7
                                                    Civil Division, Federal Programs Branch
                                                    1100 L Street, NW
8                                                   Washington, D.C. 20005
                                                    Telephone: (202) 305-0550
9

10                                                  Attorneys for Defendants

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     DEFENDANTS’ RESPONSE TO ORDER FOR DEFENDANTS
     TO CHECK CERTAIN MATERIALS, ECF No. 423
     Case No. 5:20-cv-05799-LHK


                                               2
